TERMINATION AGREEMENT


This TERMINATION AGREEMENT (this “Agreement”) is entered into this 29th day of
September, 2008, by and between EDWARD A. CESPEDES (“Executive”) and
theglobe.com, inc., a Delaware corporation (the “Company”). Each party to this
Agreement is hereinafter referred to as a “Party” and collectively as the
“Parties”.


WITNESSETH:


WHEREAS, the Executive and the Company are parties to that certain Employment
Agreement, dated August 1, 2003 (the “Employment Agreement”);


WHEREAS, contemporaneous with this Agreement the Company has closed on that
Purchase Agreement dated June 10, 2008, by and among the Company, Tralliance
Corporation and The Registry Management Company, LLC (the “Purchase Agreement”),
pursuant to which substantially all of the assets of the Company were sold; and
 
WHEREAS, the Parties desire to mutually agree to the termination of the
Employment Agreement on the terms and conditions contained herein.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
the conditions hereinafter set forth, the Parties agree as follows:


1.
Termination. Effective as of the date hereof, the Employment Agreement is hereby
terminated by mutual agreement of the parties. Except as provided in this
Agreement, the Company’s sole remaining obligation to the Executive under the
Employment Agreement shall be to reimburse Executive pursuant to Section 5 of
the Employment Agreement for reasonable expenses incurred, but not paid prior to
the date hereof.



2.
Indemnification. Notwithstanding the termination of the Employment Agreement,
the Company’s obligations under Section 10 of the Employment Agreement shall
survive such termination.



3.
Further Assurances. The parties agree to fully cooperate in good faith with one
another, including, but not limited to, taking all further actions reasonably
requested by the other party to fully effect the intent and purpose of this
Agreement.



4.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall for all purposes be deemed to be an original, and all of which
shall constitute the same instrument.



[SIGNATURES APPEAR ON THE FOLLOWING PAGE]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the Parties has executed and delivered this
Agreement on the date first above written.


EXECUTIVE
   /s/Edward A. Cespedes
EDWARD A. CESPEDES
 
COMPANY:
 
theglobe.com, inc.
 
By:
 /s/Edward A. Cespedes
Name:
Edward A. Cespedes
Title:
President


--------------------------------------------------------------------------------


 